TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 9, 2019



                                       NO. 03-18-00617-CV


                    Reagan National Advertising of Austin, Inc., Appellant

                                                  v.

            City of Austin and Spencer Cronk, in his Official Capacity, Appellees




         APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE KELLY;
               CONCURRING OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on August 23, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.